PER CURIAM.
Defendant appeals his conviction for resisting arrest with violence. The sole issue is whether the court erred in refusing to give a jury instruction requested by the defendant. We find no error and affirm.
In this case the defendant requested an instruction which in our opinion is inadequate and incomplete. The trial court is not required to give such an instruction, nor is it obligated to re-write the requested instruction to make it right. The jury was correctly instructed on the elements of the crime charged and on what the State had to prove. We find no fundamental error in the instructions as given.
AFFIRMED.
ALDERMAN, C. J., and CROSS and DAUKSCH, JJ., concur.